     Case 1:19-cr-00256-DAD-SKO Document 260 Filed 11/05/20 Page 1 of 2


1     ESTHERHEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:19-CR-00256 NONE-SKO
                                                 )
10           Plaintiff,                          ) APPLICATION AND ORDER APPOINTING
                                                 ) CJA PANEL COUNSEL
11    vs.                                        )
                                                 )
12    RON VAN WARSINGER,                         )
                                                 )
13           Defendant,                          )
                                                 )
14                                               )
15
16           Defendant Ronal Van Warsinger, through the Federal Defender for the Eastern District of
17
      California, hereby requests appointment of counsel, our office has a conflict.
18
             On November 21, 2019 an Indictment was filed charging Mr. Warsinger with Conspiracy
19
      to Distribute and to Process with Intent to Distribute Cocaine and Distribute of Cocaine, 21
20
21    U.S.C. §§ 846, 841 (a)(1). On November 4, 2020, Mr. Warsinger contacted our office seeking

22    counsel.

23           Therefore, after reviewing his Financial Affidavit it is respectfully recommended that
24
      CJA panel counsel be promptly appointed.
25
26           DATED: November 4, 2020                       _/s/ Eric V. Kersten
                                                           ERIC V. KERSTEN
27                                                         Assistant Federal Defender
28                                                         Branch Chief, Fresno Office
     Case 1:19-cr-00256-DAD-SKO Document 260 Filed 11/05/20 Page 2 of 2


1                                          ORDER
2            Having satisfied the Court that the defendant is financially unable to retain counsel, the
3     Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
      IT IS SO ORDERED.
5
6        Dated:    November 4, 2020                            /s/ Barbara   A. McAuliffe            _
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
